 RODEWAY INN OF LAS VEGASRodeway Inn of Las Vegas and Professional, Cleri-cal and Miscellaneous Employees, Local 995,affiliated with International Brotherhood ofTeamsters, Chauffeurs, Warehousemen andHelpers of America. Cases 31-CA-9180 and31 -RC-4530September 26, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLI.OOn May 7, 1980, Administrative Law JudgeRoger B. Holmes issued the attached Decision inthis proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbrief' and has decided to affirm the rulings, find-ings,2and conclusions of the Administrative LawJudge and to adopt his recommended Order, asmodified herein.3' Respondent has requested oral argument. This request is herebydenied as the record, the exceptions, and the brief adequately present theissues and the positions of the parties.Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products.Inc., 91 NLRB 544 (1950), enfd 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.3 Although the Administrative Law Judge found that Respondent's ex-tensive violations of Sec. 8(a)(1) of the Act were of such a nature that abargaining order is required to remedy them, he inadvertently failed todate the bargaining order. In Beasley Energy. Inc., d/b/a Peaker Run CoalCompany, Ohio Division #1, 228 NLRB 93 (1977), the Board stated that,in the absence of an alleged violation of Sec. 8(a)(5) of the Act andwhere the union has not made a demand for recognition, the respondentwill be ordered to bargain with the union as of the date on which therespondent initiated its campaign of unfair labor practices, if, as of thatdate, the union had obtained majority support in the unit As the recordherein shows that the Union achieved majority status among the unit em-ployees on May 31, 1979, the bargaining order should be dated from theapproximate date thereafter that Respondent embarked on its course ofunlawful conduct, that is, June 16, 1979. See also Stephen Davis and Mi-chael Provenzano d/b/a Carlron' Market, 243 NLRB 837 (1979) Chair-man Fanning would make the bargaining order prospective in nature. Seehis dissent in Beasley Energy. Inc., supra.Finally, in par. I(f) of his recommended Order, the AdministrativeLaw Judge uses the narrow cease-and-desist language, "in any like or re-lated manner." However, we have considered this case in light of thestandards set forth in Hickmoan Foods, Inc., 242 NLRB 1357 (1979). andhave concluded that the widespread misconduct of Respondent as evi-denced by its numerous and serious violations of the Act (threateningemployees with discharge, elimination of benefits, and loss of its "familyatmosphere"; promising them wage increases, no future reduction inworking hours, and consideration of a hospitalization plan, and interro-gating an employee concerning his union activities) clearly "demonstratesa general disregard for [its] employees' fundamental statutory rights." Ac-cordingly, we shall modify the recommended Order so as to use thebroad injunctive language "in any other manner."252 NLRB No. 53ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Rodeway Inn of Las Vegas, Las Vegas, Nevada,its officers, agents, successors, and assigns, shalltake the action set forth in the said recommendedOrder, as so modified:1. Substitute the following for paragraph l(f):"(f) In any other manner interfering with, re-straining, or coercing its employees in the exerciseof the rights guaranteed them by Section 7 of theAct."2. Substitute the attached notice for that of theAdministrative Law Judge.IT IS FURTHER ORDERED that the election con-ducted in Case 31-RC-4530 be, and the samehereby is, set aside, and that the petition in Case31-RC-4530 be, and it hereby is, dismissed.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT promise our employees animmediate 25-cent-an-hour wage increase; anadditional increase in pay in the future; no re-duction in their working hours or workweek;and consideration of a hospitalization plan foremployees, where such promises are made toinduce our employees to cease or abandontheir activities on behalf of Professional, Cleri-cal and Miscellaneous Employees Local No.995, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers ofAmerica, or any other labor organization.WE WILL NOT threaten our employees withthe loss of the "family atmosphere" at our fa-cility, if the employees select the Union astheir collective-bargaining representative, andWE WILL NOT warn them that normal condi-tions will not return until the Union is defeat-ed.WE WILL NOT threaten our employees withthe loss of commissions from their sales oftickets to shows and tours, if the employeesselect the Union as their collective-bargainingrepresentative.WE WILL NOT threaten our employees withdischarge if the employees select the Union astheir collective-bargaining representative.344 RODEWAY INN OF LAS VEGASWE WII.I. NOT interrogate our employees re-garding their union feelings and activities.WE WIl l NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of the rights guaranteed to them bythe National Labor Relations Act.WE WIll recognize and, upon request, bar-gain collectively with Professional, Clericaland Miscellaneous Employees Local No. 995,International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers ofAmerica, as the exclusive collective-bargainingrepresentative of our employees in the appro-priate bargaining unit described below:Night auditors and front desk clerks em-ployed at our 3786 Las Vegas BoulevardSouth, Las Vegas, Nevada, location; exclud-ing all other employees, professional em-ployees, supervisors and guards as defined inthe Act.RODEWAY INN OF LAS VEGASDECISIONSTArTEMENT OF THE CASEROGER B. HOLMES, Administrative Law Judge: Theoriginal unfair labor practice charge in Case 31-CA-9180was filed on July 11, 1979, by Professional, Clerical andMiscellaneous Employees, Local 995, affiliated with In-ternational Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, herein referred to asthe Union. (See G.C. Exh. I(a).) The first amendedunfair labor practice charge in that case was filed onJuly 30, 1979, by the Union. (See G.C. Exh. I(c).) Thesecond amended unfair labor practice charge in that casewas filed on August 23, 1979, by the Union. (See G.C.Exh. I(e).)The Regional Director for Region 31 of the NationalLabor Relations Board, herein called the Board, whowas acting on behalf of the General Counsel of theBoard, issued a complaint and notice of hearing on Sep-tember 14, 1979, against Rodeway Inn of Las Vegas,herein called Respondent. (See G.C. Exh. (g).)The General Counsel's complaint, as amended duringthe course of the hearing, alleges that Respondent hasengaged in unfair labor practices within the meaning ofSection 8(a)(1) of the National Labor Relations Act, asamended, herein called the Act. Respondent filed ananswer to the General Counsel's complaint and deniedthat it had committed the alleged unfair labor practices.(See G.C. Exh. I(k).)The representation petition in Case 31-RC-4530 wasfiled by the Union on June 15, 1979. Pursuant to a Stipu-lation for Certification Upon Consent Election, an elec-tion was conducted on July 24, 1979, in the followingagreed-upon unit:Night auditors and front desk clerks employed byRespondent at its 3786 Las Vegas Boulevard South,Las Vegas, Nevada, location; excluding all otheremployees, professional employees, supervisors andguards as defined in the Act.The tally of ballots revealed that there were two votescast for, and two votes cast against, the Union; therewere no challenged ballots. Objections to conduct affect-ing the results of the election were filed on July 26, 1979,by the Union.The Regional Director for Region 31 of the Boardissued a Report on Objections, Order ConsolidatingCases, Order Directing Hearing and Notice of Hearingon September 21, 1979. The Union's objections. as subse-quently corrected, are quoted on page 2 of the RegionalDirector's report. (See G.C. Exh. l(i).)The hearing in the consolidated cases was held beforeme on January 22, 1980, at North Las Vegas, Nevada.The time for filing briefs was extended to March 7, 1980.Both counsel for the General Counsel and the attorneyfor Respondent filed briefs.FINI)INGS OF FACTI. I HE BUSINESS OF RESPONDENI-Respondent is a joint venture with an office and prin-cipal place of business located in Las Vegas, Nevada,where Respondent is engaged in the operation of a motelproviding lodgings for guests.During the course and conduct of its business oper-ations, Respondent has annually derived gross revenuesin excess of $500,000, and Respondent has annually pur-chased and received goods or services valued in excessof $50,000 directly from suppliers located outside theState of Nevada.Upon the foregoing facts, which were admitted to betrue in the pleadings, I find that Respondent has been, atall times material herein, an employer engaged in com-merce and in a business affecting commerce within themeaning of Section 2(6) and (7) of the Act.11. THE I.ABOR ORGANIZATION INVOIVII)It was admitted in the pleadings, as amended at thehearing, that the Union has been, at all times materialherein, a labor organization within the meaning of Sec-tion 2(5) of the Act. Based upon the foregoing, and theentire record in this case, I find that fact to be so.I1. THE UNFAIR IABOR PRACTICSA. The U'itnessesIn alphabetical order by their last names, the followingseven persons appeared as witnesses at the hearing in thisproceeding:Larry Eckerty is the manager of Respondent's facility.He had held that position for about 4 months at the timeof the hearing. Prior to his promotion to the manager'sposition, Eckerty had occupied the position of assistantmanager. Previously, he had been the head front deskclerk at Respondent's facility.345 DECISIONS OF NATIONAL LABOR RELATIONS BOARDDavid A. Furbush has been employed by Respondentsince March 29, 1979. He has worked both as a frontdesk clerk and as a relief night auditor.Leonard Goldman maintains his principal office and hisresidence in Phoenix, Arizona. He owns a 50-percent in-terest in Respondent's business along with his partner,Joseph Brannon. In addition, Goldman has financial in-terests and investments in five other hotel businesses invarious locations.Barbara Harmon worked for Respondent from May 1,1977, until January 28, 1979. She was reemployed by Re-spondent on May 27, 1979, and she has worked continu-ously for Respondent as a night auditor since that time.Charlotte Keppen worked as a front desk clerk for Re-spondent. She was still employed in that position at thetime of the hearing.Willie Nelson initially was employed as a night house-keeper for Respondent. She subsequently worked as apart-time front desk clerk at Respondent's facility. Herlast paycheck from the Respondent was dated June 15,1979.Russell D. Perry, Jr., has worked as a front desk clerkfor Respondent since April 27, 1979.B. Credibility ResolutionsThere are substantial conflicts among the witnesses inrelating their versions of the events in issue in this case.Specifically, the versions given by Furbush and Perryare in direct conflict with the versions given by Eckertyand Goldman. A decision must be made as to which oneof the accounts is credible. Acceptance of the creditedversion necessarily means that the contradictory versionmust not be accepted.After observing the witnesses testify, and bearing inmind the criteria summarized by the Board in its Deci-sion in Northridge Knitting Mills, Inc., 223 NLRB 230,235 (1976), 1 have decided to credit the testimony ofFurbush and Perry. There are minor variations betweenthe testimony of Furbush and the testimony of Perry.For example, Perry testified that a conversation amongEckerty, Furbush, and Perry at Respondent's front desktook place on either June 16 or 19, 1979. Furbush, how-ever, testified that "it was approximately the latter partof June, approximately the 17th, 18th; in that generalarea." As indicated by Furbush's testimony, he did notgive a definite date for that conversation, but insteadqualified his answer as an approximation. Consideringthe time span of about 7 months between the occurrenceof the conversation and the time that Furbush and Perrygave their testimony at the hearing, the minor variationin the dates given by those two witnesses would not be asound basis for disbelieving their testimony. Instead, Ihave found that the conversation did occur during theperiod between June 16 and 19, 1979.The foregoing is just one example, but there are otherminor variations between their two accounts, none ofwhich renders their accounts unworthy of belief.Perry had the better recollection of a conversationwhich he said took place on June 30, 1979, among Eck-erty, Osborne, Furbush, and Perry. Furbush related asimilar statement by Eckerty, but he was uncertain of thedate. Furbush placed that conversation as occurringsometime between June 25 and July 15, 1979. Furbushwas "not sure whether anyone else was present at thattime." I have found Perry's account to be more detailedand reliable, and I will'base the findings of fact regardingthat conversation upon his version.Furthermore, I have given consideration to the factthat Furbush and Perry had been good friends for ap-proximately 2 years prior to the time that Perry went towork for Respondent. They had also previously workedtogether for other employers. Furbush was the one whosuggested that Perry apply for employment with Re-spondent. While I have weighed and considered the fore-going matters, I have concluded that they did not, joint-ly or severally, fabricate their versions of the eventsabout which they testified.In addition, I have looked for guidance to the Board'sDecision in Gold Standard Enterprises, Inc., et al. , 234NLRB 618 (1978). In that case the Board held at 619:To the contrary, every reason exists for finding thetestimony of these employees particularly crediblesince both were still in Respondent's employ at thetime of the hearing and both testified in direct con-tradiction to certain statements of their present su-pervisors. The Board has long recognized that thetestimony of a witness in such circumstances is aptto be particularly reliable, inasmuch as the witnessis testifying adversely to his or her pecuniary inter-est, a risk not lightly undertaken.5s Georgia Rug Mill, 131 NLRB 1304, 1305 (1961); GatewayTransportation Co., Inc., 193 NLRB 47, 48 (1971); Federal StainlessSink Div. of Unarco Industries Inc., 197 NLRB 489, 491 (1972).With the foregoing guidance from the Board in mind,I also found credible the testimony given at the hearingby Harmon and Keppen, who, like Furbush and Perry,were still employed by Respondent at the time that theytestified in this proceeding.Although Nelson was not currently on Respondent'spayroll at the time of the hearing, I found credible hertestimony regarding her earlier employment by Respond-ent and her testimony regarding her signing of a unionauthorization card.In addition to the credited testimony, the findings offact to be made herein will also be based upon documen-tary evidence introduced at the hearing.C. The UnitThe parties stipulated that the following persons wereemployed during the period from May 15, 1979, to June15, 1979, by Respondent in the jobs and classificationsdesignated after their names: David Furbush, front deskclerk; Barbara Harmon, night auditor; Charlotte Keppen,front desk clerk; Russell Perry, Jr., front desk clerk.In addition to the foregoing employees, Willie Nelsonworked as a part-time front desk clerk from the earlypart of 1979 until June 1979. She performed the sameduties during that time as did the other front desk clerks.Nelson previously had been employed as a night house-keeper from the early spring of 1976 until the early partof 1979.346 RODEWAY INN OF LAS VEGASDuring the time that she worked as a part-time frontdesk clerk, Nelson worked on the average of 3 to 4 daysa week for Respondent. Her hours were from 5 p.m.until 9 p.m. She had specific days to report to work, but,toward the end of her employment, she was advised thatbusiness was slow. She was told sometimes on two even-ings a week that she was not needed. Her last paycheckwas dated June 15, 1979. At that time Nelson was toldthat because of the gasoline shortage "they really didn'tneed me that much. And that was the understanding,that when the business picked up again they would callme."Nelson was uncertain of the last day on which she ac-tually worked for Respondent. When she was questionedat the hearing as to whether her last day was June 1,1979, when she worked approximately 2 hours, she re-sponded: "Yes, that could be true. I have the check stubin my purse. It just says Ist to the 15th, or whatever, andthe sum, so I couldn't tell you what day it was. It couldvery possibly-could have been." Nelson explained atthe hearing that the employees had received two pay-checks each month on the 15th day of the month and onthe last day of the month.At the time of the hearing, Nelson was still employedon a full-time basis for another employer. She had heldthat full-time job for 3-1/2 years, which includes theperiod of time when she had worked on a part-time basisfor Respondent. For a couple of months after June 1979,she did not have any part-time work. However, sincethat time she has worked on a part-time job with anotheremployer, as well as continuing her full-time employ-ment.D. The Union Authorization CardsBeginning in May 1979 the front desk clerks employedby Respondent began discussing among themselves thesubject of union organization. Those discussions includedEckerty, who at that time was the head front desk clerk.As a result of the discussions among the employees, Fur-bush contacted the Union during the latter half of May1979, and obtained authorization cards and six "promis-sory notes." Furbush explained, "Promissory notes werestrictly that. They promised that if we did join the Unionthat we would pay the fees, the initiation fee, if any, andalso the dues.Subsequently, Furbush received signed union authori-zation cards and "promissory notes" from Harmon,Keppen, Nelson, and Perry. Furbush submitted thosedocuments and his own authorization card to the Union.He did not show those cards to anyone in management,nor did he inform anyone in management that the Unionhad been designated as the employees' collective-bargain-ing representative.Copies of the union authorization cards were intro-duced into evidence as General Counsel's Exhibits 2, 3,4, 5, and 6. All of the cards contain the same printedwording which is:REPRESENTATION AUTHORIZATIONINTERNATIONAL BROTHERHOOD OF TEAMSTERS.LOCAL UNION #995Date----I, the undersigned, employed by -----, Address-----, do hereby designate the International Broth-erhood of Teamsters, Local Union #995 as my ex-clusive representative for the purpose of collectivebargaining. This authorization shall also be for thepurpose of collective bargaining, as provided in theLabor Relations Act of 1947.Print Name – -. -Phone No.----Address City ----- Zip ---I work the following shift: -----Job classification -----Signature ----------Furbush identified General Counsel's Exhibit 3 asbeing the union authorization card which he had signedon May 26, 1979. He said that he read and understoodthe wording on the card before he signed it.Perry identified General Counsel's Exhibit 4 as the au-thorization card which he had signed. He received thatcard from Furbush, who gave it to Perry at the frontdesk of Respondent's facility. Perry said that he read andunderstood the wording on the card before he signed it.Perry testified:Q. With reference to Exhibit 4 which is a repre-sentation authorization you signed on or about May26, 1979, what did you understand with reference tothat document?A. I understood it to be an authorization that Iwas to turn in personally or indirectly to the Team-sters Clerical Union 995 to allow them to representme for collective bargaining with my employer.Q. And is that the fullness of your understanding?A. I also understood that should they bargain forme collectively, I should-with the signing of thepromissory note that I received with it-I would beliable for their dues and initiation and wouldbecome a full member of the Union.Perry's card is dated "May 26" without any year beingshown. However, Perry said that the year in which hesigned General Counsel's Exhibit 4 was 1979.Keppen identified General Counsel's Exhibit 2 by stat-ing, "It's the card that I signed-filled out and signed tohave the Union represent us ...in bargaining." Thedate on her union authorization card is "5/31." Howev-er, Keppen said that she signed the card on that date inthe year 1979.Furbush was the one who gave the union card toKeppen. He did so on Respondent's premises about 2 or3 weeks prior to the time that Keppen signed her card.Furbush told her at that time: "He just said that theywould bargain for us and it's no obligation. He said itwas no obligation. We were under no obligation, that Icould change my mind if I wanted." Prior to the timethat he gave the union card to her, Furbush "hadbrought it up before, saying, you know, the Union347 DECISIONS OF NATIONAL LABOR RELATIONS BOARDshould get in here and we'd get more money and morebenefits." After Furbush had given the card to Keppen,he asked her a couple of times if she had signed the card.On May 31, 1979, Keppen voted in favor of the Union.Nelson identified General Counsel's Exhibit 5 as theunion authorization card which she had previouslysigned. Furbush gave the card to her about a week priorto the time that she signed it. The space beside the word"Date" on that document was left blank. However,Nelson said that she signed the card "approximately thefirst week in June." She recalled that she signed theunion card behind the front desk at Respondent's facility,and that she handed the card to Furbush at that time.She was still an employee of Respondent when this oc-curred. Nelson was told that if a majority of the employ-ees signed cards "then it would do the permanent em-ployees a lot more good." She was also told that hercard would be given to the proper person at the Union.Harmon identified General Counsel's Exhibit 6 as theunion authorization card which she had signed on June5, 1979. She had earlier received another union cardfrom Furbush, but she forgot to bring that card to work.Therefore, Furbush gave her a second card, whichHarmon signed at work in the presence of Furbush.Harmon said that she read and understood the wordingon the document. She testified regarding that under-standing, "I understood it to be exactly-as far as bar-gaining-but I could change my mind if I wished and-but I didn't intend to have to join a union when I evensigned it. I did it just to-so that the Union wouldn'tknow which way I was going."E. The Conversation Among Eckerty, Furbush, andPerry During the Period Between June 16 and 19,1979During the period between June 16 and 19, 1979, therewas a conversation in the front desk area of Respond-ent's facility among Eckerty, Furbush, and Perry. Atthat time the work shifts were changing. Perry wasgoing off duty, and Furbush was going on duty.Eckerty said that he had received a telephone callfrom Goldman. Eckerty told them that Goldman hadpromised them a 25-cent-an-hour increase, which wouldbe reflected on their next paycheck. He told them thatthe raise was due to a prior request by them to Gold-man, but Goldman had been waiting for the right time togive them the raise. Furbush commented that "it wasvery convenient that we were getting the raise now thatthe Union was trying to organize. And I asked if thatwas the reason." Eckerty stated that Goldman wasaware of the Union.Eckerty also told them that they were supposed to re-ceive an additional increase when the percentage of busi-ness for that year equaled the percentage for the previ-ous year.Eckerty further promised them that their workweekwould not be shortened again from 5 days to 4 days. Healso said that they would retain their full-time status of 8hours a day.During that same conversation, Eckerty also told themthat Goldman was "considering giving the employees ahospitalization plan."Perry recalled that both prior to that conversation andon that same day Eckerty and Jack Osborne, the formermanager, had referred to a "family atmosphere" whichexisted among the employees and among the guests ofRespondent's facility. Perry testified, "And that afterunionization we would lose that family atmosphere. Andthat management at that time did not particularly care tolose that. And that should we defeat the Union thingswould get back to normal and we would have that at-mosphere once again."Furbush recalled that Eckerty said he had asked Gold-man if there would be any retaliation against the employ-ees for wanting to organize a union, and that Goldmanhad replied to him, "[o]nce the Union was defeated, ev-erything would go back to normal."Two other matters were brought out at the hearingwhich are related to the statements which Eckerty madeduring the conversation referred to above. One was adocument which was introduced into evidence as Re-spondent's Exhibit 1. It is a letter dated May 5, 1979,from an insurance agent to Goldman. The letter was inresponse to earlier inquiries; which Goldman had madeto two or three different insurance companies, regardinggroup medical insurance coverage for employees of Re-spondent. The letter stated:In keeping with our previous conversations oflate last month, please find attached my proposalfor group medical coverage for your NevadaRodeway Inn.After you have had an opportunity to review thisprogram and have any questions, I'd be happy toclarify them.I realize you're working with a partner on thisproperty so it may take you a longer timeframe toreach a decision. That is acceptable providing medi-cal rates do not increase. Please [sic] understand ourquota would have to be adjusted should these ratesbe increased.Another matter brought out at the hearing concerningthe statements made by Eckerty involved the problem inMay 1979 regarding the availability of gasoline in theLas Vegas area. As a result of the gasoline situation, Re-spondent's business was reduced and, in turn, the work-ing days of several employees had been reduced at thattime from 5 days a week to 4 days a week. Businessbegan increasing in June 1979 and continued to do sothat summer.F. The Conversation Between Goldman and FurbushAround June 20, 21, or 22, 1979Around June 20, 21, or 22, 1979, there was a telephoneconversation between Goldman and Furbush. Furbushwas working at the front desk of Respondent's facility atthe time. He answered the telephone and inquired ifGoldman wanted to speak with Jack Osborne, who thenwas the manager of the facility. Goldman replied that hedid not want to speak to Osborne, but that he wanted tospeak to Furbush. Goldman asked Furbush if he washappy at the Rodeway Inn. Furbush answered that hewas. Goldman then asked why Furbush had contacted348 RODEWAY INN OF LAS VEGASthe Union. Furbush answered that he was aware that theUnion was trying to organize and that Furbush was con-sidering it. Goldman further inquired as to what rightFurbush had to incite the other employees or to try todo so. Furbush responded that he was not trying toincite anyone. Furbush continued in his testimony:And he then asked if I'd had any discussions, orif I'd been discussing the Union with other employ-ees, and I stated that we discussed many thingsaround the office, and anything that pertained tobusiness was a relevant topic of conversation, andthat this was one such topic.At that point he stated that he was aware theUnion was trying to come in, and he wanted toknow if I'd made a decision. He did not specificallystate what he meant by that, but he-but I repliedto him that I had not made a-made a decision, thatI was still considering it.And at that point he stated that I was aware thatthere was a nice friendly atmosphere at theRodeway, and if the Union came through that thatwould all change.And he then stated that-or he asked me if Ithought it was fair that I had gone to the Unionafter having worked at the Rodeway for only ap-proximately two months. And I told him I didn'tsee it as being fair or unfair. And then I continuedto relate evidence-or specific things relevant tomy own case that I considered to be unfair to me.And specifically that I had worked overtime in thepast and had not been paid for it at all, or in somecases, had worked overtime and been paid regularwages.And he at that point stated that if the Union wasto come in that they could not do anything morefor us than we were already getting because theunit was so small.And he went on to explain that when theRodeway first opened that he and his wife had runthe operation, and that if the Union came in hewould have to find a way to get rid of me, and thatif-that since Don Perry, another desk clerk hadstarted working there after I had, that they wouldhave to lay him off in order to get rid of me. Andthat his wife and he would come and run the oper-ation again.And after that he just stated that he hoped wecould work together and defeat the thing. And thatwas the end of the conversation.G. The Conversation Among Eckerty, Osborne,Furbush, and Perry on June 30, 1979The front desk employees had been receiving commis-sions on their sales to guests of tickets to shows and tovarious package tours. Originally, each employee re-ceived commissions on the tickets which that employeesold. However, in May 1979 the employees mutuallyagreed to divide up the commissions among all of theemployees.On June 30, 1979, there was a conversation in the areabetween Respondent's front desk and the manager'soffice among Eckerty, Osborne, Furbush, and Perry.Perry testified, "Mr. Eckerty stated that should theUnion come in we would lose those commissions. Wewould lose the opportunity to receive those commissions,and that it was entirely Mr. Goldman's prerogativewhether or not we had those commissions."With regard to having the union represent them Perryrecalled, "Mr. Osborne had stated that he didn't-hesaid-well, as near a quote as I can come up with wasthat he didn't want to tell us how to vote, but were hevoting, he would vote against it, and that he could livewith or without it, but he would rather live without it.H. ConclusionsIn considering the credited evidence and in determin-ing whether Respondent has engaged in any unfair laborpractices within the meaning of Section 8(a)(1) of theAct, it is helpful to study the opinion of the SupremeCourt in N.L.R.B. v. Gissel Packing Co., Inc., 395 U.S.575 (1969). The Court held at 617:Any assessment of the precise scope of employerexpression, of course, must be made in the contextof its labor relations setting. Thus, an employer'srights cannot outweigh the equal rights of the em-ployees to associate freely, as those rights are em-bodied in §7 and protected by §8(a)(1) and the pro-viso to §8(c). And any balancing of those rightsmust take into account the economic dependence ofthe employees on their employers, and the neces-sary tendency of the former, because of that rela-tionship, to pick up intended implications of thelatter that might be more readily dismissed by amore disinterested ear.The Court further held at 618:Thus, an employer is free to communicate to hisemployees any of his general views about unionismor any of his specific views about a particularunion, so long as the communications do not con-tain a "threat of reprisal or force or promise ofbenefit." He may even make a prediction as to theprecise effect he believes unionization will have onhis company. In such a case, however, the predic-tion must be carefully phrased on the basis of objec-tive fact to convey an employer's belief as to de-monstrably probable consequences beyond his con-trol or to convey a management decision alreadyarrived at to close the plant in case of unionization.See Textile Workers v. Darlington Mfg. Co., 380 U.S.263, 274, fn. 20 (1965). If there is any implicationthat an employer may or may not take action solelyon his own initiative for reasons unrelated to eco-nomic necessities and known only to him, the state-ment is no longer a reasonable prediction based onavailable facts but a threat of retaliation based onmisrepresentation and coercion, and as such withoutthe protection of the First Amendment.349 DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn considering the 8(a)(l) allegations made in the Gen-eral Counsel's complaint, it is also helpful to recall that"[N]o proof of coercive intent or effect is necessaryunder Section 8(a)(1) of the Act, the test being "whetherthe employer engaged in conduct which, it may reason-ably be said, tends to interfere with the free exercise ofemployee rights under the Act" Time-O-Matic, Inc. v.N.L.R.B., 264 F.2d 96, 99 (7th Cir. 1959).In Penasquitos Village, Inc., et al. v. N.L.R.B., 565 F.2d1074, 1080 (9th Cir. 1977), the court held that "the test iswhether, under all the circumstances, the interrogationreasonably tends to restrain or interfere with the employ-ees in the exercise of their protected rights."The Board has held that a "friendly" interrogation ofan employee about his union views violated Section8(a)(l) of the Act. In Quemetco, Inc., a subsidiary of RSRCorporation, 223 NLRB 470 (1976), the Board held:A more serious error lies in the premise that a"friendly" interrogation does not interfere with anemployee's Section 7 rights. An employee is entitledto keep from his employer his views concerningunions, so that the employee may exercise a full andfree choice on the point, uninfluenced by the em-ployer's knowledge or suspicion about those viewsand the possible reaction toward the employee thathis views may stimulate in the employer. That theinterrogation may be suave, courteous, and low-keyed instead of boisterous, rude, and profane doesnot alter the case. It is the effort to ascertain the in-dividual employee's sympathies by the employer,who wields economic power over that individual,which necessarily interferes with or inhibits the ex-pression by the individual of the free choice guaran-teed him by the Act.With the foregoing court and Board precedents inmind, I conclude that Eckerty's promises and threat inhis conversation with Furbush and Perry during theperiod between June 16 and 19, 1979, violated Section8(a)(1) of the Act. Without repeating here the findings offact set forth in section E herein, it will be recalled thatEckerty's statements occurred soon after the Union hadfiled a representation petition on June 15, 1979, seekingan election among Respondent's employees. I note thatthe employees had earlier requested a 25- cent-an-hourincrease in pay, but that Eckerty had said Goldman hadbeen waiting for the "right time." I note also that Re-spondent had made earlier inquiries regarding medical in-surance coverage for its employees, but that Eckerty uti-lized that occasion to announce to Furbush and Perrythat Respondent was considering a hospitalization plan.There is significance in Eckerty's reply to Furbushwhen Furbush asked if the union activity was the reasonfor the promises which were being made. Eckerty re-sponded that Goldman was aware of the Union. A rea-sonable inference to draw from such a response is thatEckerty was replying in the affirmative to Furbush'squestion.The context in which Eckerty made the promises andthe threat and the timing of those statements are matterswhich cannot be ignored. I conclude that that Eckertypromised the employees: (1) an immediate 25-cent-an-hour wage increase; (2) an additional increase in pay inthe future; (3) no reduction in their working hours orworkweek; and (4) consideration hospitalization plan foremployees. I further conclude that those promises weremade to induce the employees to cease or abandon theirunion activities.The threat made by Eckerty in that conversation per-tained to the loss of the "family atmosphere" then in ex-istence at Respondent's facility if the employees selectedthe Union, and the return of normal conditions when theUnion was defeated.As set forth in the findings of fact in section G herein,I conclude that Eckerty also made a threat on June 30,1979, to Furbush and Perry that the employees wouldlose their commissions on the sales of tickets to showsand tours if the employees selected the Union as theircollective-bargaining representative. Although the em-ployees had previously agreed to a change in the methodof distributing the commissions, Eckerty's threat was thatthey would lose those commissions if they selected theUnion. I am not unmindful that paragraph 10(b) of theGeneral Counsel's complaint attributes that threat to Os-borne rather than Eckerty. However, it became clear atthe hearing that it was Eckerty, instead of Osborne, whowas alleged by Perry to have made the threat. Osbornewas present during that conversation, but the threat wasattributed by Perry to Eckerty. I conclude that thematter was "fully litigated" at the hearing when consid-ering the testimony given by Eckerty, Furbush, andPerry.After considering all of the foregoing, I conclude thatEckerty's promises and threats described above constitut-ed violations of Section 8(a)(1) of the Act.With regard to the telephone conversation betweenGoldman and Furbush on June 20, 21, or 22, 1979, as de-scribed in section F herein, I conclude that Goldman: (1)interrogated Furbush regarding his union feelings and ac-tivities, and (2) threatened him that both Furbush andPerry would be discharged if the employees selected theUnion as their collective-bargaining representative. Iconclude that the foregoing also is violative of Section8(a)(l) of the Act.I turn now to the issues raised by paragraph 14 of theGeneral Counsel's complaint, wherein the General Coun-sel seeks the entry of a bargaining order as a remedy forRespondent's unfair labor practices. Once again, I lookto the Supreme Court's holding in N.L.R.B. v. GisselPacking Co., Inc.. supra, which I conclude is applicableto the facts in this case. The Court held at 614-615:The only effect of our holding here is to approvethe Board's use of the bargaining order in less ex-traordinary cases marked by less pervasive practiceswhich nonetheless still have the tendency to under-mine majority strength and impede the electionprocesses. The Board's authority to issue such anorder on a lesser showing of employer misconductis appropriate, we should reemphasize, where thereis also a showing that at one point the union had amajority; in such a case, of course, effectuating as-certainable employee free choice becomes as impor-350 RODEWAY INN OF LAS VEGAStant a goal as deterring employer misbehavior. Infashioning a remedy in the exercise of its discretion,then, the Board can properly take into considerationthe extensiveness of an employer's unfair practicesin terms of their past effect on election conditionsand the likelihood of their recurrence in the future.If the Board finds that the possibility of erasing theeffects of the past practices and of ensuring a fairelection (or a fair rerun) by the use of traditionalremedies, though present, is slight and that employ-ee sentiment once expressed through cards would,on balance, be better protected by a bargainingorder, then such an order should issue.The unit description to which the parties stipulated inCase 31-RC-4530 included night auditors and front deskclerks employed by Respondent at its 3786 Las VegasBoulevard South, Las Vegas, Nevada, location and ex-cluded all other employees, professional employees, su-pervisors and guards as defined in the Act.As set forth in the stipulation in section C herein, Iconclude that Furbush, Harmon, Keppen and Perry wereincluded in the appropriate unit at the times materialherein. In addition, I conclude that Nelson, as a part-timefront desk clerk, was also part of the unit at the timesmaterial herein.Nelson's status as a regular part-time employee wouldnot warrant her exclusion from the bargaining unit, norwould the fact that she also held a full-time job with an-other employer warrant her exclusion. I conclude thatRespondent did not discharge her in June 1979, but in-stead laid her off from work due to a decline in businesswhich was attributable to the gasoline shortage. It is sig-nificant that she was also told that when business in-creased Respondent would call her again. Thus, I con-clude that, at least in June 1979 when she was laid offfrom work, Nelson enjoyed a reasonable expectancy ofbeing recalled.Although her last paycheck from Respondent wasdated June 15, 1979, her actual last day of work was notestablished with certainty. I note her hesitancy in the tes-timony quoted in section C herein to pin that date downto June 1, 1979. Nevertheless, even assuming, arguendothat her last working day was June 1, 1979, she wouldhave been a temporarily laid off employee with a reason-able expectancy of recall at that time.Significantly, Nelson signed her union authorizationcard behind the front desk at Respondent's facility "ap-proximately the first week in June." She testified that shewas still working for Respondent when she signed herunion card. Accordingly, I conclude that her cardshould be counted in determining the Union's majoritystatus because she was still an employee when she signedher card.Since there were only five employees in the unit, theUnion achieved majority status when three out of thosefive employees had signed union cards. Because Furbushand Perry signed their cards on May 26, 1979, andKeppen signed her card on May 31, 1979, the Union ac-tually had a majority on May 31, 1979. Thus, for thatreason, neither the card signed by Nelson approximatelythe first week in June 1979, nor the card signed byHarmon on June 5, 1979, would be necessary to establishthe Union's majority status.Looking again to the Supreme Court's decision inGissel, supra, I conclude that all five cards are valid des-ignations of the Union as the collective-bargaining repre-sentative. At 606-608, the Court held:In resolving the conflict among the circuits infavor of approving the Board's Cumberland rule,we think it sufficient to point out that employeesshould be bound by the clear language of what theysign unless that language is deliberately and clearlycanceled by a union adherent with words calculatedto direct the signer to disregard and forget the lan-guage above his signature. There is nothing incon-sistent in handing an employee a card that says thesigner authorizes the union to represent him andthen telling him that the card will probably be usedfirst to get an election. Elections have been, afterall, and will continue to be, held in the vast major-ity of cases; the union will still have to have the sig-natures of 30% of the employees when an employerrejects a bargaining demand and insists that theunion seek an election. We cannot agree with theemployers here that employees as a rule are too un-sophisticated to be bound by what they sign unlessexpressly told that their act of signing representssomething else.We also accept the observation that employees aremore likely than not, many months after a carddrive and in response to questions by companycounsel, to give testimony damaging to the union,particularly where company officials have previous-ly threatened reprisals for union activity in violationof §8(a)(1). We therefore reject any rule that re-quires a probe of an employee's subjective motiva-tions as involving an endless and unreliable inquiry.The fact that the union authorization cards were notrevealed to Respondent until the time of the hearingwould not preclude the issuance of a bargaining order asa remedy for Respondent's unfair labor practices underthe Gissel decision. This case is unlike a situation such aswas present in Fred Snow, Harold Snow and Tom Snow d/b/a Snow & Sons, 134 NLRB 709 (1961), enfd. 308 F.2d687 (9th Cir. 1962). A demand for recognition and a re-fusal to bargain have been found not to be required inthese circumstances. See Apple Tree Chevrolet, Inc., 237NLRB 867 (1978); Production Plating Company, 233NLRB 116 (1977).The small size of the five-person bargaining unit, andthe fact that the interrogation, promises, and threatswere directed at two out of those five employees, meansthat 40 percent of the unit employees were involved inthe Respondent's unfair labor practice conduct. Thus, thenature and the extent of the unfair labor practices in thiscase warrant the imposition of a bargaining order as aremedy for those unfair labor practices. See Bighorn Bev-erage, 236 NLRB 736 (1978), enfd. as modified 614 F.2d351 DECISIONS OF NATIONAL LABOR RELATIONS BOARD1238 (9th Cir. 1980). See also Rapid Manufacturing Com-pany, 239 NLRB 465 (1978). Note the Board's observa-tion in Jamaica Towing, Inc., 247 NLRB No. 42 (1980)"Experience has shown that an employer's unlawful con-duct is magnified when directed at a small number ofemployees, such as here." (There were eight employeesin the unit in that case.)Finally, I turn to the issues raised by Case 31-RC-4530. I conclude that the violations of Section 8(a)(1) de-scribed above occurred during the critical period priorto the representation election held on July 24, 1979, andthat such unfair labor practices interfered with the em-ployees' free choice in that election.Accordingly, I hereby recommend to the Board: (1)that the Union's objections, as corrected, be sustained;(2) that the representation election held on July 24, 1979,be set aside; and (3) that the petition be dismissed inview of the issuance of a remedial bargaining order inthe same unit which is involved in the representationproceeding.CONCLUSIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. The following employees of Respondent constitute aunit appropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act:Night auditors and front desk clerks employed byRespondent at its 3786 Las Vegas Boulevard South,Las Vegas, Nevada, location; excluding all otheremployees, professional employees, supervisors andguards as defined in the Act.4. Commencing on or about May 31, 1979, and con-tinuing thereafter, the Union was designated by a major-ity of Respondent's employees in the bargaining unit de-scribed above as their exclusive collective-bargainingrepresentative.5. Respondent has engaged in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act by thefollowing conduct:(a) Promising its employees an immediate 25 cent-an-hour wage increase; an additional increase in pay in thefuture; no reduction in their working hours or work-week, and consideration of a hospitalization plan for em-ployees, where such promises were made to induce itsemployees to cease or abandon their union activities.(b) threatening its employees with the loss of the"family atmosphere" at Respondent's facility if the em-ployees selected the Union as their collective-bargainingrepresentative, and warning employees that normal con-ditions would not return until the Union was defeated.(c) threatening its employees with the loss of commis-sions from their sales of tickets to shows and tours if theemployees selected the Union as their collective-bargain-ing representative.(d) threatening its employees with discharge if the em-ployees selected the Union as their collective-bargainingrepresentative.(e) interrogating its employees regarding their unionfeelings and activities.6. The unfair labor practices engaged in by Respond-ent are so serious and substantial in their character andeffect as to warrant the imposition of an order requiringRespondent to recognize and bargain collectively withthe Union as the majority representative of Respondent'semployees in the unit described above as one of the rem-edies for therefor.7. The unfair labor practices set forth above affectcommerce within the meaning of Section 2(6) and (7) ofthe Act.THE REMEDYSince I have found that Respondent has engaged inunfair labor practices within the meaning of Section8(a)(l) of the Act, I shall recommend to the Board thatRespondent be ordered to cease and desist from engag-ing in those unfair labor practices. In accordance withthe Board's Decision in Hickmott Foods, Inc., 242 NLRB1357 (1979), I shall recommend to the Board a narrowcease-and-desist order.For the reasons previously set forth herein, I will alsorecommend to the Board the imposition of a bargainingorder under the principles of the Supreme Court's deci-sion in Gissel Packing Co., Inc., supra.Upon the basis of the foregoing findings of fact, con-clusions of law, and the entire record in this proceeding,and pursuant to the provisions of Section 10(c) of theAct, I hereby issue the following recommended:ORDERlThe Respondent, Rodeway Inn of Las Vegas, LasVegas, Nevada, its officers, agents, successors, and as-signs, shall:1. Cease and desist from:(a) Promising its employees an immediate 25 cent-an-hour wage increase; an additional increase in pay in thefuture; no reduction in their working hours or work-week, and consideration of a hospitalization plan for em-ployees, where such promises are made to induce its em-ployees to cease or abandon their union activities.(b) Threatening its employees with the loss of the"family atmosphere" at Respondent's facility if the em-ployees selected the Union as their collective-bargainingrepresentative, and warning employees that normal con-ditions would not return until the Union was defeated.(c) Threatening its employees with the loss of commis-sions from their sales of tickets to shows and tours if theemployees selected the Union as their collective-bargain-ing representative.(d) Threatening its employees with discharge if theemployees selected the Union as their collective-bargain-ing representative.I In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the find-ings, conclusions, and recommended Order herein shall, as provided inSec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.352 RODEWAY INN OF LAS VEGAS(e) Interrogating its employees regarding their unionfeelings and activities.(f) In any like or related manner interfering with, re-straining, or coercing its employees in the exercise of therights guaranteed them by Section 7 of the Act.2. Take the following affirmative action which isdeemed necessary in order to effectuate the policies ofthe Act:(a) Recognize and, upon request, bargain collectivelywith Professional, Clerical and Miscellaneous EmployeesLocal No. 995, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America, asthe exclusive collective-bargaining representative of theemployees of Respondent in the appropriate bargainingunit described below:Night auditors and front desk clerks employed byRespondent at its 3786 Las Vegas Boulevard South,Las Vegas, Nevada location; excluding all otheremployees, professional employees, supervisors andguards as defined in the Act.(b)Post at its Las Vegas, Nevada, facility copies of theattached notice marked "Appendix."2Copies of said2 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted bynotice, on forms provided by the Regional Director forRegion 31, after being duly signed by Respondent's au-thorized representative, shall be posted by it immediatelyupon receipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, includingall places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, or cov-ered by any other material.(c)Notify the Regional Director for Region 31, inwriting, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.Order of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board "353